Title: Thomas Jefferson to David Gelston, 7 December 1810
From: Jefferson, Thomas
To: Gelston, David


          
            Sir
            Monticello Dec. 7. 10.
          
            A letter from Genl Armstrong informs me that he brought a plough for me in the vessel in which he came from France, and that on writing to you, you will have the goodness to forward it to my direction. I must therefore pray you to have it sent to Richmond, to the address of Messrs Gibson & Jefferson, who will not only pay the freight there, but any expences incurred at N. York if you will be so good as to put them into the Captain’s bill, it being difficult to remit from this place small fractional sums. I avail myself of this occasion of renewing to you the assurances of my great esteem & respect.
          
            Th:
            Jefferson
        